Citation Nr: 1231513	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-36 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for the Veteran's cause of death has been received.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had service as a recognized guerilla from June 1942 to August 1945, and served in the Regular Philippine Army from August 1945 to December 1945.  The appellant is the Veteran's widow.

This appeal arose from a September 2009 rating decision in which the RO declined to reopen the appellant's claim for service connection for cause of death the basis that new and material evidence had not been received. In May 2010, the appellant filed a notice of disagreement.  A statement of this case was issued in August 2010. In October 2010, the appellant and a friend testified during a hearing before RO personnel, and the appellant filed a substantive appeal (via a VA Form 9 Appeal to the Board of Veterans' Appeals) in November 2010.

In August 2012, the a Deputy Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (
West 2002) and 38 C.F.R. § 20.900(c) (2011).
For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on her part, is required.



REMAND

The Board's review of the claims file reveals that additional RO action in this appeal is warranted.

Historically, the appellant was initially denied service connection for service connection for the Veteran's cause of death in a June 2004 rating decision.  The basis for the denial was that the evidence failed to show that the Veteran's fatal condition began in service or was manifested to a compensable degree within the three-year presumptive period.  The appellant did not appeal this denial.  Following the appellant's January 2006 request to reopen her claim, the RO determined that s new and material was not submitted to reopen the claim.  The Veteran appealed the RO's decision to the Board.  

In January 2008, the Board reopened the claim, but denied the claim for service connection for the Veteran's cause of death, on the merits, on the bases that the preponderance of the evidence demonstrated that the Veteran developed pulmonary tuberculosis many years after service and that his tuberculosis was not shown to be related to his service.  In April 2008, the Veteran filed a motion for reconsideration of the Board's January 2008 decision, but that motion was denied in August 2008.

The United States Court of Appeals for Veterans Claims (Court) has held that the Veterans Claims Assistance Act of 2000 (VCAA) requires, with respect to requests to reopen previously denied claims, that a claimant must be notified of both the criteria to reopen a claim for service connection-to include a discussion of the basis/es for the prior denial-as well as the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this appeal, the appellant was provided notice of the general requirements for reopening a previously denied claim in an August 2009 notice letter.  Regrettably, however, in the August 2009 letter, the RO erroneously referred to the March 2006 RO decision when it described the reasons for the prior denial when, in fact, the January 2008 Board decision was the last final denial of claim.  See 38 C.F.R. §20.1100 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2011).  As the appellant was thus misinformed as to the evidence needed to reopen the claim, the Kent notice is found to be inadequate. 

Hence, a remand of this matter is required.  In this regard, the Board emphasizes that action by the RO (here, via the AMC) is needed to satisfy the notice provisions of the VCAA.  See Disabled American Veterans v.  Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

On remand, the RO should, through VCAA-compliant notice to the appellant and her representative, give the appellant another opportunity to present information and/or evidence pertinent to the matter on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  .In its letter, the RO must provide to the appellant a specifically tailored notice letter explaining what is needed to reopen her claim for service connection for the cause of the Veteran's death-to include identification of specific(s) reason(s) for the Board's June 2008 denial-consistent  with the VCAA and Kent. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  In adjudicating the claim, the RO should consider all evidence added to the claims file since the RO's last adjudication of the claim.  

As a final matter, the Board also points out that the claims file includes multiple letters from the appellant written in Tagalog, and while the claims file contains translations of some of these letters into English, may records have no accompanying certified English translation.  On remand, the RO should take the opportunity to review the Veteran's claims file to identify all pertinent items of evidence written in Tagalog and translate those items into English in order to facilitate review of the record by the Board.  On remand, the RO should also associate with the claims file a copy of the October 2010 RO hearing, translated into English. 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should, through VCAA-compliant notice sent the appellant and her representative, give the appellant another opportunity to provide information and, if necessary, authorization, to enable VA to obtain any additional records pertaining to the matter on appeal that are not currently of record. 

The RO's letter must explain what type of evidence is needed to reopen the claim for service connection for the cause of the Veteran's death, providing notice as to the reason for the prior denial of the claim, and specifically and precisely addressing the element(s) required to establish service connection that was/were found insufficient in the previous denial of the claim, as required by Kent (cited above). 

The RO should explicitly advise the appellant that the bases for the Board's June 2008 denial of the claim were that the weight of the evidence demonstrated that the Veteran developed pulmonary tuberculosis many years after service and that his tuberculosis was not shown to be related to his service.

The RO's letter should clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  The RO should undertake appropriate action to have all pertinent items of evidence written in Tagalog, to include letters written by the appellant, translated into English.  The translated documents should be associated with the claims file.  the RO should also associate with the claims file a copy of the October 2010 RO hearing, translated into English

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all evidence (to particularly include all that added to the record since the RO's last adjudication of this claim) and legal authority.

5.  If the benefit sought on appeal remains denied, the RO must furnish to the appellant and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 




7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


